Citation Nr: 1421555	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  13-01 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records.  In the December 2012 Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claim.  The Veteran testified at a hearing in April 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  At the hearing, the Veteran and his attorney withdrew their request for a copy of the Veteran's claims file under the Freedom of Information Act.  See also April 9, 2014 letter from attorney.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Prostate cancer is shown by the competent evidence of record to be related to the Veteran's active military service.


CONCLUSION OF LAW

The Veteran's prostate cancer was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been diagnosed with prostate cancer.  His service personnel records show that he served at Udorn Royal Thai Air Force Base (RTAFB) from August 1967 to October 1967 and at Takhli RTAFB from October 1967 to August 1968.  At his April 2014 hearing, he competently and credibly testified that while working as an aircraft mechanic and an assistant crew chief, he worked on airplanes on the flight line, close to perimeter fences of both bases.  Further, he testified that he lived off-base and walked through the perimeter twice a day.  Based on the facts found, the Board finds that the Veteran was exposed to herbicides.  VA Adjudication Procedures Manual, M21-MR, IV.2.C.10.q.  Service connection for prostate cancer is granted.  38 C.F.R. §§ 3.303, 3.307, 3.309 (e) (2013).  


ORDER

Service connection for prostate cancer is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


